Case 19-50277-SCS              Doc 309       Filed 10/31/19 Entered 10/31/19 17:54:56                    Desc Main
                                            Document      Page 1 of 2


     Patrick J. Potter, VSB No. 39766
     PILLSBURY WINTHROP SHAW PITTMAN LLP
     1200 Seventeenth Street, NW
     Washington, DC 20036
     Tel: (202) 663-8928
     Email: patrick.potter@pillsburylaw.com

     Counsel for the Reorganized Debtor

                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Newport News Division
 __________________________________________
                                            )
 In re:                                     )
                                            )
                                          1
 INSIGNIA TECHNOLOGY SERVICES, LLC, )              Case No. 19-50277-SCS
                                            )
             Reorganized Debtor.            )      Chapter 11
 __________________________________________)

                        NOTICE OF OCCURRENCE OF EFFECTIVE DATE
                      UNDER THE DEBTOR’S AMENDED CHAPTER 11 PLAN

            PLEASE TAKE NOTICE THAT on October 11, 2019 (the “Confirmation Date”), the

 United States Bankruptcy Court for the Eastern District of Virginia entered an order [Doc. 290]

 (the “Confirmation Order”) confirming Insignia Technology Services, LLC’s Amended Chapter

 11 Plan of Reorganization [Doc. 216] (the “Plan”).2

            PLEASE TAKE FURTHER NOTICE THAT pursuant to the Confirmation Order and

 the Plan, the sale of the Debtor’s Equity Interests to Steven C. Ikirt has closed and all payments to

 Holders of Claims have been made in accordance with the terms of the Plan, including the payment

 to David La Clair in the amount of $7.5 million.




 1
      The last four digits of the Reorganized Debtor’s federal tax identification are: 3701. The Reorganized Debtor’s
      address is: 610 Thimble Shoals Boulevard, Building 6, Newport News, Virginia 23606.
 2
      Capitalized terms used herein not otherwise defined have the meaning ascribed to such terms in the Plan.
Case 19-50277-SCS        Doc 309     Filed 10/31/19 Entered 10/31/19 17:54:56            Desc Main
                                    Document      Page 2 of 2


        PLEASE TAKE FURTHER NOTICE THAT by October 31, 2019, the Plan was

 substantially consummated pursuant to its terms, and the Plan’s Effective Date is October 31, 2019.

        PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the

 Reorganized Debtor, any Holders of Claims or Equity Interests, and such Holder’s respective

 successors and assigns, whether or not the Claim or Equity Interest of such Holder is Impaired

 under the Plan and whether or not such Holder or Entity voted to accept the Plan.

        PLEASE TAKE FURTHER NOTICE THAT copies of the Confirmation Order and the

 Plan may be obtained at https://www.vaeb.uscourts.gov or by written/email request to the

 undersigned counsel for the Reorganized Debtor.

 Dated: October 31, 2019                      Respectfully submitted,

                                              PILLSBURY WINTHROP SHAW PITTMAN LLP

                                              By:       /s/ Patrick J. Potter
                                                      Patrick J. Potter, VSB No. 39766
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      1200 Seventeenth Street, NW
                                                      Washington, DC 20036
                                                      Tel: (202) 663-8928
                                                      Email: patrick.potter@pillsburylaw.com

                                                      Jason S. Sharp, admitted pro hac vice
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      2 Houston Center
                                                      909 Fannin, Suite 2000
                                                      Houston, TX 77010
                                                      Tel: (713) 276-7600
                                                      Email: jason.sharp@pillsburylaw.com

                                                      Andrew V. Alfano, admitted pro hac vice
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      31 West 52nd Street
                                                      New York, NY 10019
                                                      Tel: (212) 858-1000
                                                      Email: andrew.alfano@pillsburylaw.com

                                                      Counsel for the Reorganized Debtor

                                                 2
